 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     LOREN PATRICK
 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:18-cr-079 MCE
11                                               )
                        Plaintiff,               )   STIPULATION AND ORDER TO AMEND
12                                               )   CONDITIONS OF PRETRIAL RELEASE
     vs.                                         )
13                                               )
     LOREN PATRICK,                              )   Judge: Hon. Carolyn K. Delaney
14                                               )
                       Defendant.                )
15                                               )
                                                 )
16
17          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Michelle Rodriguez, Assistant United States Attorney, counsel for Plaintiff,
19   and Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price,
20   counsel for Defendant Loren Patrick, that Special Condition of Release 16 and 17 be removed.
21          The Assistant United States Attorney, Michelle Rodriguez and Pretrial Services Officer
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28

      Stipulation and Proposed Order to Modify        -1-
      Conditions of Pretrial Release
 1   Renee Basurto are not opposed to the removal of location monitoring and curfew. All other

 2   conditions of release remain in full force and effect.

 3                                                 Respectfully submitted,
                                                   HEATHER E. WILLIAMS
 4                                                 Federal Defender

 5
     Date: November 8, 2018                        /s/ Jerome Price
 6                                                 JEROME PRICE
                                                   Assistant Federal Defender
 7                                                 Attorneys for Defendant
                                                   LOREN PATRICK
 8
     Date: November 8, 2018                        MCGREGOR W. SCOTT
 9                                                 United States Attorney
10
                                                   /s/ Michelle Rodriguez
11                                                 MICHELLE RODRIGUEZ
                                                   Assistant United States Attorney
12                                                 Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to Modify        -2-
      Conditions of Pretrial Release
 1                                             ORDER

 2          The Court hereby orders that Special Condition 16 and 17 of Mr. Patrick’s conditions of

 3   pretrial release (ECF Document 27) be removed. Also, that all other conditions of release
 4   remain in full force and effect.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated: November 13, 2018
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
